Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 21, 2020

The Court of Appeals hereby passes the following order:

A21A0657. CLEO WILLIAMS v. ANDREW WEEKS.

      Plaintiff Andrew Weeks filed a dispossessory action against Cleo Williams in
magistrate court. The magistrate court transferred the case to superior court, and
Williams filed a counterclaim. The superior court granted Weeks a writ of possession,
and Williams filed this direct appeal. We lack jurisdiction.
      The superior court’s order did not dispose of Williams’s counterclaim, which
appears to remain pending. Consequently, because this action remains pending below,
Williams was required to use the interlocutory appeal procedures – including
obtaining a certificate of immediate review from the superior court – to appeal the
superior court’s order. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383
SE2d 906) (1989). Williams’s failure to do so deprives us of jurisdiction over this
appeal, which is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471
SE2d 213) (1996).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/21/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.